 BAY-WOOD INDUSTRIES, INC.403Bay-Wood Industries, Inc. and William S. Ceder-berg. Case 7-CA-15884May 8, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn January 25, 1980, Administrative Law JudgeElbert D. Gadsden issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Bay-Wood In-dustries, Inc., Bay City, Michigan, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.i The Administrative Law Judge found that on three occasions Ceder-berg complained about the safety of the radial saw arm. The recordshows that Cederberg made two such complaints. and we hereby correctthis inadvertency.We find totally without merit, however, Respondent's allegation ofbias and prejudice on the part of the Administrative Law Judge. Uponour full consideration of the record, we perceive no evidence that theAdministrative Law Judge selectively omitted evidence detrimental tothe General Counsel's position, made prejudicial rulings, or demonstratedbias against Respondent in his analysis and discussion of the evidence.Respondent's request for oral argument is denied as the record, excep-tions, and brief adequately present the issues and positions of the parties.I Although the Administrative Law Judge discussed the issuance of abroad cease-and-desist order in "The Remedy" section of his Decision,his recommended Order contains a narrow cease-and-desist order, whichwe find to be proper under our recent Decision in Hickmorr Foods, Inc.,242 NLRB No. 177 (1979).DECISIONSTATEMENT OF THE CASEELBERT D. GADSDEN, Administrative Law Judge:Upon original and amended unfair labor practice chargesfiled on December 19, 1978, and January 15, 1979, re-spectively, by William S. Cederberg, the Charging Party,against Bay-Wood Industries, Inc., herein called Re-spondent, a complaint was issued by the Regional Direc-tor for Region 7, on behalf of the General Counsel, onFebruary 12, 1979.249 NLRB No. 56In essence, the complaint alleges that Respondent dis-charged and has since then failed and refused to reinstateemployee William S. Cederberg, because he complainedthat a radial arm saw was unsafe and refused to work onsaid powersaw without the protection of a safety guard;that such saw was of concern to, and affected the safetyof, himself and other employees; and that his dischargeby Respondent was discriminatory and in violation ofSection 8(a)(l) of the National Labor Relations Board, asamended.Respondent filed an answer on February 12, 1979,denying that it has engaged in any unfair labor practicesas alleged in the complaint.The hearing in the above matter was held before me inBay City, Michigan, on August 27, 1979. Counsel for theGeneral Counsel elected to make a summary argumenton the record, in lieu of submitting a brief herein. A briefhas been received from counsel for Respondent, andboth, counsel for the General Counsel's argument andRespondent's brief herein, have been carefully consid-ered.Upon the entire record in this case and from my obser-vation of the witnesses, I hereby make the following:FINDINGS OF FACTI. JURISDICTIONRespondent is now, and has been at all times materialherein, a Michigan corporation with an office and aplace of business at 691 South M 13 in the city of BayCity and State of Michigan, herein called the plant,where it is engaged in the manufacture, sale, and distri-bution of wood products, including wood trusses, com-ponent homes, industrial dunnage, and related products.In the course and conduct of its business operationsduring the past year ending December 31, 1978, a repre-sentative period, Respondent purchased and caused to betransported and delivered to its Bay City plant lumber,trusses, plates, and other goods and materials valued inexcess of $50,000, which were transported and deliveredto its plant in Bay City, directly from points outside theState of Michigan.The complaint alleges, Respondent admits, and I findthat Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.1. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, Respondent admits, and I findthat Local 486, International Brotherhood of Teamsters,Chauffers, Warehousemen and Helpers of America,herein called the Union, is, and has been at all times ma-terial herein, a labor organization within the meaning ofSection 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The Work Assignments of Cederberg and HisComplaints to Management About the EquipmentWillaim S. Cederberg was employed by Respondentfrom August 1978 to September 20, 1978. He testifiedthat, prior to his employment with Respondent, he wasinterviewed by Jerry Slebiska, general manager and partBAY-WOOD INDUSTRIES, INC 403 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDowner of Respondent. He said that, during the interview,Slebiska explained the three-phase operation of Respond-ent's plant and told him that he was being hired as a sea-sonal employee at the starting pay rate; and that mostseasonal employees are laid off in October, but some-times Respondent keeps employees on past that date, de-pending on business. Cederberg said he was also told bySlebiska that most seasonal employees who worked outwell would be rehired in the spring if they were availa-ble. He was hired as a general laborer in the componentsarea and reported to Bob Gatza, foreman of the industri-al department.At first, Cederberg said he used a pneumatic fasteninggun assembling bumper racks. He joined the Union andremained a member thereof. He further testified thatabout 4 or 5 days before September 20, 1978, ForemanBob Gatza assigned and two other employees to worktwo different table saws, cutting parts for the industrialdivision. One of the employees working with him wascalled Skip, and he and Skip complained to each otherabout the hazardous conditions of the heavy-duty sawused for ripping logs, and the saws on which there wasno vacuum suction. He said, in carrying out the two-manoperation to which they were assigned, the man whopushed the logs through the saw would be sprayed in theface and chest and on the arms with fragments of splin-ter and sawdust from the logs. After a period of timeSkip got himself a respirator and a face shield. Subse-quently, he (Cederberg) went to the office of ForemanBob Gatza, and he described their conversation as fol-lows:Q. What if anything did you tell Bob Gatza aboutwhy you wanted this?A. Well, I explained to him that I was getting hitin the face with a lot of fragments and a lot of dustand it was hard, very difficult for me to be breath-ing in all that sawdust and being hit with splintersas large as a couple inches from that saw and that Iwanted some kind of protection and I wanted a res-pirator so I could breathe better while I was usingthat saw and explained to him that the vacuum at-tached to the top of the saw or maybe it's under-neath the saw, but that vacuum was inoperative andit was not doing its job, so to speak.When Cederberg reported for work at 7:30 a.m. onSeptember 20, 1978, he said there were no supplies toperform his usual job and Foreman Bob Gatza assignedhim to work in the industrial department, cutting blockson an overhead radial saw. Gatza had a setup man toshow him how to operate the saw and Cederberg de-scribed his operation as follows:I was working on that saw for approximately a halfhour to 45 minutes cutting these short laminatedblocks of wood with this overhead radial sawmaking a special angle cut and in the process ofrunning this saw which did not have any guard toprotect my hand from being cut, I ran into a coupleof blocks of wood that were not laminated correct-ly and split apart when I was running the sawthrough them in which case, my hand was thrusttowards the saw and these parts were thrust at me.This is when I decided to turn off the saw and con-tact Bob Gatza and explain to him about the lack ofsafety in operating that saw.During the course of this coversation with ForemanGatza, Cederberg said he told Gatza he feared for hisfingers in operating the saw without a guard. He ac-knowledged that Foreman Gatza demonstrated how heshould operate the saw, which he said was the same wayin which he was operating it. After the demonstration,Gatza left the work area and Cederberg said he operatedthe saw again for approximately 10 or 15 minutes, untilhe was struck by another block of wood which had splitapart and jerked his hand toward the saw blade. He saidhe thereupon shut down the saw, went and got Gatza,and explained to him that he was not going to operatethe saw unless a guard was placed on it. He said he alsotold Gatza that, if there were any other jobs in the plant,he would be more than happy to work at those jobs, andthat he would continue to work the radial saw if a guardwere placed on it. Foreman Gatza then said to him, "Gohome, punch out, that's it."Cederberg further testified that he reported to theplant at 9 a.m. on September 22, 1978, and went to theoffice of Jerry Slebiska, where foremen for Respondentgenerally congregated. In the presence of the foremanfrom the truss department, Cederberg said he asked PlantManager Slebiska if he had heard what happened acouple of days ago and Slebiska said yes. Cederberg saidhe then explained to Slebiska that he had been fired forrefusing to run one of his saws in the industrial area be-cause it did not have a guard, and he did not want tolose his fingers. Slebiska explained to him that there weresaws in the plant that were operated without guards be-cause it was to the operators' advantage, in that theguards sometimes got in their way. Slebiska also told himthat if he were afraid of the saw he had no businessworking at Bay-Wood Industries, and he (Slebiska) of-fered to have Respondent's records reflect that he (Ce-derberg) quit his employment, as opposed to having beendischarged.During his working tenure with Respondent, accord-ing to Cederberg, he operated a table saw from time totime. He described how a table saw cuts from thebottom up, and how the radial saw cuts from the topdown, and moves or is drawn over the wood. During hisfirst 2 weeks in the employ of Respondent he had noproblem with anyone on the job and he made no com-plaints during that time. However, he said he had com-plained to fellow employee Mark Mulhagen about thesaw before he complained about it to Foreman Gatza onSeptember 20. At that time, Mulhagen said he was gladhe was not operating that saw.Cederberg acknowledged on cross-examination that,when he complained to Foreman Gatza about the sawon September 20, he was concerned about it as his indi-vidual problem at the time. Gatza told him he did nothave any other work for him to perform and there wasnothing else that he could put him on. He also saidGatza told him, if he ran the saw the way he (Gatza)demonstrated it, there should not be a problem. Ceder- BAY-WOOD INDUSTRIES, INC.405berg maintained that he was operating the saw as Fore-man Gatza had demonstrated. In responding to otherquestions, he said he had never been disciplined orwarned that he would be disciplined for untimeliness inreporting to work.Foreman Robert Gatza testified that he was employedby Respondent on August 21, 1971, and 30 days thereaf-ter joined the Teamsters Union in which he served asunion steward for 7 years. He further stated that he hasno authority to discipline employees, but he can adviseSlebiska that a reprimand should be given to an employ-ee. He has about 20 employees under his supervisionduring the busy season (May I through October 31 ofeach year).Gatza further testified that, on July 20, Cederbergcame to him and complained about the safety of theradial saw, and he described that conversation as fol-lows:I was sitting in my office going oven timecardsand Bill came in and told me that he didn't want tooperate the saw because he felt that it wasn't safeand I then told Bill that if he indeed would run thesaw in the way that I had shown him and the wayhe had cut the blocks while I was standing there,that there was no reason to be afraid of the saw andhe then proceeded to tell me that the saw was un-guarded so I then took him back out into the shop,into the area where the blocks were being cut,showed him the saw and explained to him why thechain guard had been removed on the feed side ofthe saw.I then told him that he should let the saw do thecutting and not worry about going fast, and by that,I mean don't jam the saw into the block, let the sawcarry itself into the block naturally and that speedwas really not that much of importance, that heshould be careful first.I then took more blocks out of the box to be cutand cut ten or twelve more of them while Bill waswatching.I then said, "See, Bill, there is nothing wrong ifyou pay attention to what you are doing. Justwatch the saw, don't be looking around in the shopat other guys."Thereafter, Gatza said Cederberg undertook the oper-ation of the saw while he stood behind him and observedhim cut several blocks and assured himself that he wasoperating the saw properly. Having satisfied himself thatCederberg was operating the saw properly, he returnedto his office to complete his timecards. He said the radialsaw operation did not require any particular expertiseand that the side chain guard was removed from the sawto prevent a serious accident to an operator. About 10minutes after he returned to his office, Gatza said Ceder-berg came to his office and told him he was not going tooperate the saw. He asked Cederberg why not, and thelatter said his family taught him not to use unsafe toolsand he would not use them because he felt they were ahazard. Gatza said he tried again to explain to Cederbergthat the sw was safe, but Gederberg said he still felt itwas unsafe and he was not going to operate it. Gatzasaid he then told Cederberg, "he may as well punch hiscard and go home." Cederberg said "okay" and left theoffice.When interrogated further, Foreman Gatza said Ce-derberg's specific complaint was that he thought the sawwas unsafe because the guard on the feed side had beenremoved. He said he told Cederberg that the guard onthe feed side of the saw would cause more problems thanif it were not on there because the chain would be drag-ging over the operator's hand, thus increasing thechances of getting his fingers caught in the chain andpulling him into the wood. Also the chain guard wouldblock his visual contact with the saw.Gatza said he did not inform Slebiska on September 20that he had discharged Cederberg, but he did explain tohim that Cederberg had complained about the safety ofthe radial saw operation.'Jerome Slebiska, plant manager of Respondent, testifiedthat he has the authority to hire and fire, but ForemanGatza and King do not have such authority. He furthertestified that on September 21, 1978, Cederberg cameinto his office and told him he had been fired. He said hetold Cederberg perhaps he was mistaken because thiswas the first time he had heard Cederberg had been sep-arated from the Company. He also said he told Ceder-berg that some people acclimated themselves easily to ashop environment and that there were others who didnot. At that juncture, the telephone rang and, as Slebiskaanswered it, Cederberg said, "this job is not my bag," andhe left the office. He said he did not know whether tointerpret the latter statement as Cederberg's having quit,or whether he was planning to return to work.In describing the radial saw, Slebiska said the saw hada half upper housing guard (which Michigan law re-quires on operating a saw of more than three-eighths ofan inch) located between the hood guard and the materi-al. He said the wood material is placed in a jig and fedto the saw, which is pulled horizontally across the wood.The saw rotates below the surface of the jig. He saidsafety is always a very important part to the total pro-gram of Respondent; that he has more or less grown upwith OSHA (Occupational Safety and Health Adminis-tration) and MIOSHA (Michigan Occupational Safetyand Health Administration); and that he is familar withtheir safety standards and has enforced them.With respect to the safety operation of the radial saw,John Solinski testified that he was employed by Respond-' Although Cederberg's and Gatza's testimonial accounts of the cir-cumstances under which Cederberg was separated from the employ ofRespondent are essentially not in conflict, there is a slight conflict withrespect to Gatza's last remarks to Cederberg on September 20. Cederbergsaid Gatza said "Go home, punch out, that's it" Gatza testified that hetold Cederberg "he may as well punch his card and go home." I creditCederberg's version not only because I was persuaded by his demeanorthat he was testifying truthfully, but also because I was not persuaded bythe cautious and somewhat selective manner in which Gatza testified Iwas particularly not persuaded by Gatza's less definitive version of histelling Cederberg to go home Additionally, it is particularly observedthat. if Gatza's ultimatum to Cederberg did not mean that Cederberg wasfired, Gatza did not give any explanation to Cederberg at that time, norat any time during this hearing, as to what he did mean CertainlsGatza's version is more ambiguous than Cederberg's version because Respondent now contends it did not discharge CederbergBAY-WOOD INDUSTRIES, INC. 405 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDent in the spring of 1973, and is now a setup employee inthe truss department, and shop steward. He said he hasperformed and has observed other employees performingthe radial saw operation. about which Cederberg com-plained, but that neither he nor any other employee hasever complained about the safety of that operation.B. Analysis and ConclusionsIt it well established by the essentially uncontrovertedevidence of record that on three occasions (September15 or 16, and twice on September 20), employee WilliamCederberg complained to management (Foreman Gatza)about the safety of its radial arm saw; that, when Ceder-berg complained to Foreman Gatza the first time on Sep-tember 20, the latter gave him a personal demonstrationon how to operate the saw; and that, when Cederbergcomplained about the operation of the radial saw toForeman Gatza for the second time on September 20,Gatza said, "Go home, punch out, that's it." Cederbergconstrued the latter utterance by Gatza to mean that hewas discharged. While Respondent denies that Ceder-berg was discharged, it is particulary observed that it didnot advise him otherwise, when Cederberg visited theoffice of Plant Manager Slebiska on or about September22. However, Respondent now contends in this proceed-ing that it did not discharge Cederberg, but, rather, thatCederberg quit its employ on September 20.In support of its denial that it discharged Cederbergon September 20, Respondent introduced some evidencein an effort to show that its radial saw operations metFederal and state safety standards; that Cederberg waseither not willing to adapt, or was not in fact adaptableto a machine shop environment; and that, being dissatis-fied with the work, he voluntarily terminated his em-ployment with Respondent. However, based on the fore-going credited evidence, I thereupon conclude and findthat Gatza'a words to Cederberg, "Go home, punch out,that's it," uttered under the circumstances hereinbeforedescribed, where reasonably construed by Cederberg tomean, and in fact did mean, that Cederberg was dis-charged. This interpretive conclusion is further support-ed by Respondent's conduct on or about September 22,when Cederberg reported to the office of plant ManagerJerome Slebiska. At that time, Cederberg informed Sle-biska that Foreman Gatza had terminated his employ-ment on September 20. I do not credit the statement at-tributed to Cederberg by Slebiska that the former said"this job is not my bag" because I was persuaded by thedemeanor of Slebiska that he was trying to justify Ceder-berg's voluntary separation. However, even if Cederbergdid make the statement, it is possible he meant "job" inthe sense that management personnel relations were nothis bag, and not the saw operations, since he was beingdischarged.Although, in testifying, Manager Slebiska proceeded toexplain why the radial arm saw did not have an opera-tive chain guard mounted on it, at no time did ManagerSlebiska ever deny that Cederberg had not been terminat-ed by Respondent. Nor did he ever inform Cederbergthat he was still employed, or offer him reemploymentsince he understood Cederberg believed, that he hadbeen, or in fact had been, terminated on September 20. Itherefore further conclude and find that, by his acquies-cence on September 22, Slebiska ratified Gatza's termina-tion of Cederberg on September 20, and that in fact Ce-derberg was terminated by Respondent on September 20,and, if not at that time, he was for certain on September22 when he visted the office of Plant Manager Slebiska.Hence, the principal question remaining for determina-tion is whether Respondent terminated Willam Ceder-berg because he complained to management about thesafety operation of its radial arm saw. In answering thisquestion, it must be borne in mind that Respondentdenies that it terminated Cederberg and, therefore, of-fered no evidentiary reason or cause for his discharge.Nevertheless, Respondent submitted evidence in an effortto show that its saw operations were safe. Such evi-dence, however, does not render any assistance to me informulating an answer to the precise question presentedfor determination; namely, was Cederberg terminated byRespondent because he complained about unsafe work-ing conditions (a protected activity under the Act). TheBoard has held in several decisions that, whether an em-ployee's complaints about safe working conditions is realor imaginary, it is immaterial to the exercise of an em-ployee's Section 7 right to so complain C & I Air Condi-tioning, Inc., McKeon Construction, 193 NLRB 911(1971), enforcement denied 486 F.2d 977 (9th Cir. 1973)(the law of that case.)Assuming, arguendo, that Respondent's saw operationssatisfied every conceivable standard of safety, the re-maining question is still whether Respondent dischargedCederberg because he complained about unsafe workingconditions. In this regard, and without offering any evi-dence to show that it did not discharge Cederberg be-cause of his complaints, Respondent elected to defendagainst the allegations by introducing evidence referableto reasonableness, truthfulness, and accuracy of Ceder-berg's complaints. While I do not make any findings asto whether Respondent's saw operations were in viola-tion of Federal and state safety standards, or were, orwere not, in fact safe, neither do I find that the evidenceunequivocally established that such saw operations wereso safe that they were free from reasonable questions ofsafety. In any event, questions about the actual safety ofthe saw operations are not germane to a fair resolution ofthe issue presented for determination. This is especiallytrue since the Board has also held that, "[i]t is of nomoment whether the nature of the grievance is legitimateor frivolous, or whether the protest is wise or unwise."N.L.R.B. v. E. A. Holcombe, etc., d/b/a Holcombe Arma-ture, 325 F.2d 508 (5th Cir. 1963).Respondent contends that Cederberg's complaintsabout the safety operations of its saws were made by Ce-derberg alone, on his own behalf, and therefore may notbe considered protected concerted activity. On the con-trary, however, the Board has held that a single or indi-vidual complaint of an employee about safe workingconditions, which may affect other or all employees,does not strip such complaint of its concerted character.When such individual or single complaint is made in anattempt to enforce provisions of an existing collective-bargaining agreement, the Board has held that they aregrievances within the framework of the contract that af--- ----- __ BAY-WOOD INDUSTRIES, INC.407fects the rights of all employees in the unit, and thereforeconstitute concerted activity proteted by Section 7 of theAct. Interboro Contractors, Inc., 157 NLRB 1295 (1966),and C & I Air Conditioning, Inc., supra.Respondent also contends that Cederberg did notassert or file a grievance pursuant to article II, sections54 and 55, of the collective-bargaining agrcement which,respectively, provides that employees report all defectsor unsafe equipment to Respondent, and prohibits Re-spondent from assigning or requiring an employee toperform work under dangerous or unsafe conditions. Al-though it is clearly established that Cederberg did notassert or file a grievance pursuant to the above-cited sec-tions of the collective-bargaining agreement as groundsfor his refusal to operate the radial saw, the Board haslong since held that such an assertion, or filing of agrievance pursuant to the collective-bargaining agree-ment, is not required, and failure to do so does not pre-clude an employee from exercising Section 7 protectedrights by complaining about safe working conditions. InRoadway Express, Inc., 217 NLRB 278 (1975), the em-ployee acted alone in refusing to drive a tractor he re-ported to the employer as unsafe. The Board held that,although the employee acted alone, and did not at thetime of his refusal specifically refer to the collective-bar-gaining agreement granting employees such a right, "thenature of his complaint has significance and relevanceunder the contract to the interest of all of Respondent'semployees whose employment is governed under thecontract." The rationale for the rule previously enunci-ated by the Board in Roadway Expres- was that "imple-mentation of such an agreement by an employee is butan extension of the concerted activity giving rise to thatagreement." Merlyn Bunney and Clarence Bunney, Part-ners, d/b/a Bunney Bros. Construction Company, 139NLRB 1516 (1962).The record shows that Cederberg acknowledged oncross-examination that, at the time he complained toForeman Gatza on September 20 about the safety of theradial saw, he considered the subject matter of his com-plaint his problem because he was the only one using thesaw. Counsel for Respondent thereupon contends thatCederberg was not engaged in protected concerted ac-tivity because he was acting alone and on his ownbehalf, citing C & I Air Conditioning, Inc., supra. In thelatter case, the Court of Appeals for the Ninth Circuitdenied enforcement of the Board's Order in C & I AirConditioning, on the ground that the record lacked sub-stantial evidence to establish that the employee thereinhad engaged in protected concerted activity.In denying enforcement, the court said it failed to seeany evidence that the purpose of the refusal of the dis-charged employee was for the "mutual aid or protec-tion" of the employees, or that it was an attempt to en-force the provisions of a mutual bargaining-agreement;and that, as it had previously held, "concerted activity"means that the employee must be acting "with or onbehalf of other employees" and "not solely by and onbehalf of [the] discharged employee himself." PacificElectricord Company v. N.L.R.B., 361 F.2d 310 (9th Cir.1966).In his brief, counsel for Respondent further argues thatcounsel for the General Counsel cites the same case (C &I Air Conditioning ) for support of his position that Ce-derberg's refusal to operate the radial saw was protectedconcerted activity. However, it is observed that, whilecounsel for the General Counsel did not explain his citedauthority, or submit a brief in this case, presumably hecited C & I Air Conditioning for the principles enunciatedby the Board that an individual complaining or refusingon his own behalf to perform work under asserted unsafework conditions constitutes protected concerted activity.In all probability, counsel for the General Counselsimply noted for the benefit of all concerned that en-forcement of the Board's Order in C & I Air Conditioninghad been denied by the Ninth Circuit, but, nonetheless,by which jurisdictional proceedings in the Sixth Circuit(Michigan) are not bound. Thus, in reference to the dis-charged employee, Martin, who complained on his ownbehalf in C & I Air Conditioning, the Board said [193NLRB at 911-912]:The record, it is true, indicates, as our dissentingcolleague points out, that Martin presented his com-plaints alone. Also, he did not pursue his complaintsby filing formal grievances. However, upon consid-eration of the facts disclosed by the record as awhole, including the nature of Martin's complaintsand their significance and relevance under the con-tract to the interest of all of Respondent's employ-ees, we cannot agree that there is no evidence thathe was seeking to implement the collective-bargain-ing agreement governing the employment of Re-spondent's employees on this construction project.We are satisfied that in presenting such complaintsMartin was engaging in protected, concerted activi-ty.3The action of the Employer in dischargingMartin, a union member for several years, for com-plaining about matters within the scope of the unioncontract in our view necessarily tends to inhibit notonly the execution of an agreement such as this, whichprovides, inter alia, essential safety measures for con-struction employees, but also the collective-bargainingof which it is thefruit. Further, it tends to demonstrateto other employees the futility of attempting to imple-ment the protection afforded by an existing contract.The above effects of Martin's discharge, in ourview, all contravene Section 7 self-organizationrights of employees. [Emphasis supplied.]I Inierboro Contractors. Inc., 157 NLRB 1295, and cases citedtherein. See also Fn 7, Trial Examiner's Decision.In further support of its positions that Cederberg wasnot engaged in "protected concerted activity," Respond-ent also cites ARO, Inc. v. N.L.R.B., 596 F.2d 713 (6thCir. 1979). There, the Court of Appeals for the SixthCircuit denied enforcement of the Board's Decision andOrder on the ground that they were not supported bysubstantial evidence in the record. More specifically, thecourt declined to adopt the Interboro doctrine, that"complaints by an individual employee in an effort to en-force provisions of a collective-bargaining agreementamounted to concerted activity under Section 7 of theBAY-WOOD INDUSTRIES, INC. 407 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct, even in the absence of interest by fellow employeesin the complaints." Interboro Contractors, Inc., 157 NLRB1295 (1966), enfd. 388 F.2d 495 (2d Cir. 1976). The courtfurther declined to follow the Board's holdings in ARO,Inc., supra, and John Sexton & Co. a Division of BeatriceFood Co., 217 NLRB 80 (1975), which held as follows[596 F.2d at 717]:..where an individual employee makes a claim orcomplaint which relates not only to that employee'ssituation, but that of his fellow employees as well,he will be considered to have engaged in concertedactivity irrespective of whether the claim or com-plaint has merit under the collective bargainingagreement, whether the employee has relied uponthe collective bargaining agreement, or whether theemployee has any rights under the collective bar-gaining agreement.Deeming that the Board's Decisions in ARO, Inc., andJohn Sexton & Co., are both an extension of the Interborodoctrine, resulting in too expansive a reading of Section7 of the Act, the Sixth Circuit elected to follow its earli-er decision in N.L.R.B. v. Guernsey-Muskingum ElectricCooperative, Inc., 285 F.2d 8 (6th Cir. 1960). In the latterdecision the court stated, "[It must be shown that the in-dividual in fact was acting on behalf of, or as a repre-sentative of, other employees rather than acting for thebenefit of other employees only in a theoretical sense."However, in view of the clear rulings of the Board inInterboro Contractors, C & I Air Conditioning, John Sexton& Co., ARO, Inc., and Roadway Express, Inc., supra, andother cases cited and/or discussed by counsel herein, itcannot be reasonably argued, as far as Board law is con-cerned, that Cederberg's refusal to operate the radial armsaw is not controlled by the above-cited authorities. Ac-cordingly, pursuant to such Board authority, I concludethat Cederberg's refusal was "protected concerted activi-ty" within the meaning of Section 7 of the Act. Al-though the Court of Appeals for the Ninth Circuit in C& I Air Conditioning and the Court of Appeals for theSixth Circuit in ARO, Inc., respectively, held that theevidence did not establish that individual employee com-plaints, comparable to Cederberg's, did not constitute"protected concerted activity" under the Act, such hold-ings are considered by the Board as the law of the casestherein. In any event, I am bound by the Board's Deci-sions in the above-cited authorities, which have not beenreversed by the Board nor the Supreme Court. FordMotor Company (Chicago Stamping Plant), 230 NLRB716 (1977).Finally, as the record shows, Respondent contendsthat it did not discharge Cederberg, but that Cederbergvoluntarily terminated his employment with Respondent.Having previously discredited this contention, andhaving found that Respondent discharged Cederberg onSeptember 20, 1 further conclude and find that Ceder-berg did not quit his employment with Respondent; andthat Respondent's present contention, that Cederbergquit its employ, is a mere pretext advanced by Respond-ent to conceal its unlawful discharge of him. Such dis-charge of Cederberg by Respondent constituted an inter-ference with, restraint upon, and coercion against em-ployees' exercise of rights guaranteed in Section 7 of theAct in violation of Section 8(a)(l) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section Ill,above, occurring in connection with Respondent's oper-ations described in section 1, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices warranting a remedial Order, I shall rec-ommend that it cease and desist therefrom and that ittake certain affirmative action to effectuate the policiesof the Act.In having been found that Respondent interfered with,restrained, and coerced employee William S. Cederbergin the exercise of Section 7 protected rights by discharg-ing him because he complained to management thatworking conditions were unsafe, in violation of Section8(a)(l) of the Act, the recommended Order will providethat Respondent cease and desist from engaging in suchunlawful conduct; that it offer him employment as sea-sonal jobs become available and before other persons arehired for such seasonal jobs; and that it make him wholefor any loss of earnings by reason of the discriminationagainst him, within the meaning and in accord with theBoard's Decisions in F W. Woolworth Company, 90NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977),2 except as specifically modified bythe wording of such recommended Order.Because of the character of the unfair labor practicesherein found, the recommended Order will provide thatRespondent cease and desist from or in any othermanner interfering with, restraining, and coercing em-ployees in the exercise of their rights guaranteed by Sec-tion 7 of the Act. N.L.R.B. v. Entwistle Mfg. Co., 120F.2d 532, 536 (4th Cir. 1941).Upon the basis of the above findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1. Bay-Wood Industires, Inc., is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act.2. Local 486, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, isand has been at all times material herein a labor organi-zation within the meaning of Section 2(5) of the Act.3. By discharging William S. Cederberg because hecomplained to management that working conditionswere unsafe, Respondent violated Section 8(a)(l) of theAct.2 See, generally, Isis Plumbing d Hearing Co., 138 NLRB 716 (1962). BAY-WOOD INDUSTRIES, INC.4094. By discharging William S. Cederberg because he,pursuant to rights and duties in the collective-bargainingagreement with Respondent, complained to managementthat working conditions were unsafe, Respondent dis-criminated against Cederberg and violated Section8(a)(1) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER3The Respondent, Bay-Wood Industries. Inc., Bay City,Michigan, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Discharging its employees because they complainto management that working conditions are unsafe.(b) Discharging its employees because, pursuant toprovisions in the collective-bargaining agreement withRespondent, they complain to management that workingconditions are unsafe.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Make William S. Cederberg whole for any loss ofearnings suffered by reason of the discrimination againsthim with interest in the manner described in the sectionof this Decision entitled "The Remedy."(b) Offer William S. Cederberg employment as season-al jobs become available and before other persons arehired for such seasonal jobs.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at Respondent's plant at 691 South M 13, BayCity, Michigan, copies of the attached notice marked"Appendix."4Copies of said notice, on forms providedby the Regional Director for Region 7, after being duly3 In the event no exceptions are filed as provided by Sec. 10246 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "131(e) Notify the RegionalDirector for Region 7, in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to comply herewith.signed by Respondent's representative, shall be posted byit immediately upon receipt thereof, and be maintainedby Respondent for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.I1 IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges violations of the Act notfound herein.AppendixNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.WE WILL NOT interfere with, restrain , or coerceemployees by discharging them because they com-plain that working conditions are unsafe.WE WILL NOT interfere with, restrain, or coerceemployees for exercising rights and performingduties provided for in a viable and effective collec-tive-bargaining agreement with employees, by com-plaining to management that working conditions areunsafe.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise and enjoyment of rights guaranteed themby Section 7 of the National Labor Relations Act,except to the extent that such rights may be affect-ed by lawful agreements in accord with Section8(a)(3) of the Act.WE WILL make William S. Cederberg whole forany loss of earnings he may have sustained byreason of his discriminatory discharge, plus interest.WE WILL offer William S. Cederberg employ-ment as seasonal jobs become available and beforeother persons are hired for such seasonal jobs.All our employees are free to become, remain, orrefuse to become or remain, members of the Union orany other labor organization, except to the extent thatsuch rights may be affected by lawful agreements inaccord with Section 8(a)(3) of the Act.BAY-WOOD INDUSTRIES, INC.BAY-WOOD INDUSTRIES, INC. 409